Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the preliminary amendment filed on 5/18/20. Claims 1-20 are cancelled and new claims 21-40 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http:/Awww.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http:/Awww.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 21-40 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over some claims of U.S. Patent No. 9,971,624.
Regarding claims 21, 22, 31 and 32, claims 1, 2, 7 and 8 of U.S. Patent No. 9,971,624 contain every element of claims 1, 2, 11 and 12 of the instant application and as such anticipate claims 21, 22, 31 and 32 of the instant application.
As to the remaining claims 23-30, 33-40, they are also rejected under obvious type double patenting as stated in claims 21, 22, 31 and 32 above.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless – 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in
which the patent or application, as the case may be, names another inventor and
was effectively filed before the effective filing date of the claimed invention.
Claim(s) 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tubaltsev et al, US Pub. No.20150263899.
As to claim 21, Tubaltsev discloses a method of configuring a first managed forwarding element (220, 230 fig.2) that operates on a virtual machine (VM) executing on a host computer to process packets from a set of containers operating on the VM, the method comprising:
identifying a logical forwarding element (LFE) to which the set of containers logically connect (processing and assigning data packets/traffic sent from the external network into the managed network, see abstract, fig.2, [0042] to [0044]);
receiving a tag value that maps to the LFE and configuring the MFE operating on the VM to tag data messages received from the containers with the tag value before sending the data messages to a second MFE, which executes on the host computer outside of the VM, to perform logical processing associated with the LFE  (processing a packet sent from VM 1 to VM 4 by the MFE 220 by identifying the logical egress port of logical switch 110 for the packet as the port to which VM 4 attaches, and mapping this egress port to a tunnel to the MFE 230 at host 210, see fig.2, [0044] to [0048] and [0063] to [0066]).

As to claim 22,  Tubaltsev discloses the identifying, receiving and configuring are performed on a network controller executing on the VM (see [0044] to [0050]).

As to claim 23,  Tubaltsev discloses the VM operates on a host machine and the network controller is a first network controller, wherein a second network controller operates outside of the VM on the host machine (see [0044] to [0050]).

As to claim 24,  Tubaltsev discloses the set of instructions for identifying the logical forwarding element comprises a set of instructions for receiving configuration information that identifies the logical forwarding element from the second network controller (see [0044] to [0050]).

As to claim 25,  Tubaltsev discloses wherein the set of instructions for identifying the logical forwarding element comprises a set of instructions for receiving configuration information that identifies the logical forwarding element from a third network controller that operates outside of the host machine and manages a plurality of host machines (see [0068] to [0072]).

As to claim 26,  Tubaltsev discloses sending a mapping of the local tag value and the logical forwarding element to the second network controller (see [0044] to [0050]).

As to claim 27,  Tubaltsev discloses a set of instructions for sending a set of container information to the second network controller (see [0044] to [0050]) .

As to claim 28,  Tubaltsev discloses application context data for a set of applications executing in the set of containers (see [0044] to [0050]).

As to claim 29,  Tubaltsev discloses wherein the set of instructions for receiving the tag value comprises sets of instructions for: sending a request to a tag assignment controller; and receiving a response comprising the tag value (see [0044] to [0050]).

As to claim 30,  Tubaltsev discloses wherein the tag assignment controller maintains a pool of available tag values specified for the VM (see [0044] to [0050]).

As to claim 31,  Tubaltsev discloses method for managing a first managed forwarding element (MFE) (220, 230 fig.2) executing on a host computer to forward traffic for a set of containers on a virtual machine (VM) executing on the host computer, the method comprising:
from a centralized network controller, receiving logical network configuration information for a logical network to which the set of containers logically connect (processing and assigning data packets/traffic sent from the external network into the managed network, see abstract, fig.2, [0042] to [0044]); 
from the VM, receiving a mapping of a tag value used by a second MFE operating on the VM to a logical forwarding element (LFE) of the logical network to which the set of containers connect and
configuring the first MFE to apply the logical network configuration information to data messages received from the VM that are tagged with the tag value (processing a packet sent from VM 1 to VM 4 by the MFE 220 by identifying the logical egress port of logical switch 110 for the packet as the port to which VM 4 attaches, and mapping this egress port to a tunnel to the MFE 230 at host 210, see fig.2, [0044] to [0048] and [0063] to [0066]). 

As to claim 32,  Tubaltsev discloses the tag value is a VLAN tag associated with the logical forwarding element (see [0044] to [0050]).

As to claim 33,  Tubaltsev discloses the logical network is a first logical network and the tag value is a first tag value, wherein the method further comprises: receiving logical network configuration information for a second logical network to which a second set of containers operating within the VM logically connect and receiving a mapping of a second tag value used by the second MFE to a logical forwarding element of the second logical network to which the second set of containers connect and
configuring the first MFE to apply the logical network configuration information to data messages received from the VM that are tagged with the second tag value (see [0044] to [0050]).

As to claim 34,  Tubaltsev discloses sending configuration information to a second network controller for managing the second MFE, the configuration information for configuring the second MFE to apply a portion of the logical network configuration information  (see [0044] to [0050]).

As to claim 35,  Tubaltsev discloses the portion of the logical configuration information relates to forwarding data messages between the containers on the VM (see [0044] to [0050]).

As to claim 36,  Tubaltsev discloses the logical configuration information is for applying at least one of firewall policies, quality of service (QoS) policies, and load balancing policies (see [0044] to [0050]).

As to claim 37,  Tubaltsev discloses receiving the mapping comprises receiving a media access control (MAC) address for each container of the set of containers (see [0068] to [0072]).

As to claim 38,  Tubaltsev discloses the set of containers operating within the VM comprises a set of virtual machines (see [0044] to [0050]).

As to claim 39,  Tubaltsev discloses the data messages comprise at least one of an Ethernet frame, an IP packet, a TCP segment, and a UDP datagram (see [0068] to [0072]).

As to claim 40,  Tubaltsev discloses the containers are for isolating services operating within each container (see [0044] to [0050]).
Conclusion
8.        Claims  21-40 are rejected.
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450




/KHANH Q DINH/Primary Examiner, Art Unit 2458